October 2, 1934. The opinion of the Court was delivered by
The respondent obtained from Magistrate Freeman a rule requiring the appellants to show cause why they should not be ejected from certain premises. For return to the rule to show cause issued by the magistrate, the appellants set up claim of title to the real estate in dispute. The magistrate held that he was without authority to determine the question *Page 433 
of title, and that he, therefore, had no jurisdiction of the proceeding, and dismissed it. On appeal to the Circuit Court, Judge H.F. Rice reversed the action of the magistrate in an order which is satisfactory to this Court. Let it be reported.
The appeal is dismissed.
MR. CHIEF JUSTICE BLEASE, MESSRS. JUSTICES STABLER and CARTER and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.